Citation Nr: 0913039	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The Veteran had active service from September 1946 to June 
1948 and from September 1948 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 30 percent for the 
service-connected left knee arthritis.

The Board notes that in March 2009, the Veteran's 
representative submitted a request to have his appeal 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left 
knee arthritis has been productive of complaints of chronic 
and severe pain; objectively, the evidence shows flexion to 
no worse than 100 degrees, and extension to 0 degrees, 
accounting for additional functional limitation due to pain; 
tenderness and guarding of the left knee; and intact 
ligaments.



CONCLUSION OF LAW

The criteria for a rating excess of 30 percent for left knee 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that such worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
which are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra. The Board finds, however, 
that these notice errors did not affect the essential 
fairness of the adjudication because the November 2005 and 
March 2006 letters, together with the substantial development 
of the veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  
Although those letters did not specifically conform to the 
requirements provided in Vazquez-Flores, the Veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing his service-connected disability had 
increased in severity.  

Subsequently, an SOC dated in August 2006 notified the 
Veteran of the evidence that had been received in support of 
his claim, and provided him with yet an additional 60 days to 
submit more evidence.  The SOC also discussed the evidence 
included in the record, provided him with the criteria 
necessary for entitlement to a higher disability rating for 
his service-connected left knee disability, and provided the 
reasons why his claim was being denied.  Also, in a document 
received in December 2005, the Veteran indicated he had 
nothing else to submit, and requested that the Board proceed.  
Thus, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the administrative appellate proceedings which have 
led to the Board's decision did not affect the essential 
fairness of the adjudication and rendered the notice and 
timing error non-prejudicial.  Vazquez-Flores, supra.

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes the RO sent the Veteran letters 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records, and in 2005 
and 2008 the Veteran underwent VA examinations to determine 
the severity of his service-connected left knee arthritis.  
In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Private treatment records showed that, in September 2005, the 
Veteran was seen in the emergency room for left knee pain.  
An MRI showed marked degenerative changes and at least two 
loose bodies in the joint.  An X-ray showed potential loose 
bodies within the knee joint, severe tricompartment DJD 
(degenerative joint disease), suprapatellar joint effusion, 
and ASVD (atherosclerotic vascular disease).  He was 
prescribed Vicodin for pain, and given crutches. 

On a follow-up visit, he denied numbness and tingling, but 
noted a "weakness in laxity sensation" in the left knee.  
He continued to have swelling and decreased range of motion 
at the extremes.  Examination showed effusion on the left, 
without laxity.  In October 2005, he had been referred for 
physical therapy and remarkable improvement was noted in 
terms of swelling and pain.  He had no pain and did not 
require medications.  Examination of the left knee showed a 
small effusion and hard anteromedial deformity consistent 
with osteoarthritis.  Range of motion was from 10 to 100 
degrees with crepitus, with no pain on McMurray's testing.  
Lachman's testing was also negative.  In November 2005, he 
denied instability.  Examination showed left knee range of 
motion was from 15 to 100 degrees, with a flexion contracture 
of approximately 15 degrees.  He had normal patellar 
tracking, a slight amount of genu valgum, and a normal, non-
antalgic gait.  He had a stable knee to anterior and 
posterior drawer, and a negative Lachman's test.  He had 
tenderness of the joint lines when palpated, but it was also 
noted that he was asymptomatic.  

On VA examination in December 2005, the Veteran reported 
increasing left knee pain, with a significant increase in the 
last two to three years.  He occasionally used a cane for 
support.  He had been suffering from osteoarthritis of the 
left knee with loose bodies, and his symptoms included 
swelling, pain, and warmth in the left knee.  He reported 
incapacitating episodes as often as one time per year, which 
lasted 10 days.  His treatment included Tylenol, Celebrex, 
ice packs, and physical therapy.  His functional impairment 
included getting in and out of vehicles, inability to stand, 
walk, or sit for prolonged periods, and limitation of ability 
to climb stairs.  Examination showed abnormal weight bearing, 
with callosities on the right foot.  His gait was within 
normal limits, and he did not require an assistive device for 
ambulation.  The appearance of the left knee was abnormal, 
with findings of bony overgrowth of the medial compartment.  
Examination of the left knee showed joint effusion.  Range of 
motion was to 0 degrees on extension and to 130 degrees on 
flexion.  Left knee joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The drawer test and 
McMurray's test were both within normal limits.  The effect 
on the Veteran's daily activity was to decrease mobility and 
ability for self care.  In an addendum, the examiner noted 
that arthritic changes were affecting joint function and were 
causing the decreased range of motion on the left.  

On VA examination in April 2008, the Veteran reported that 
over the years his left knee had become more sore and 
painful, with limited flexion and weakness.  He occasionally 
felt the knee "lock", and reported having weakness, 
stiffness, swelling, giving-way, lack of endurance, locking, 
and fatigability.  He also reported having heat, redness, and 
dislocation.  He had constant localized pain that was 
burning, aching, and sharp.  He claimed that pain was 
elicited by physical activity and alleviated by rest, 
Tylenol, and Capsaicin cream.  On clinical evaluation, his 
gait was noted to be abnormal and favoring the left leg.  The 
left knee mainfested tenderness and guarding of movement, but 
no edema, effusion, weakness, redness, heat, or subluxation.  
The examiner was "not quite sure" whether the Veteran could 
reach full extension.  Examination of the left knee showed 
crepitus, but no genu recurvatum or locking pain.  Range of 
motion of the left knee joint was from 0 degrees on extension 
to 0 degrees on flexion, with pain.  The left knee joint 
function was additionally limited by pain and weakness 
following repetitive use, but was not limited by fatigue, 
lack on endurance, or incoordination after repetitive use.  
The cruciate and collateral ligament stability tests and the 
medial and lateral meniscus test were all within normal 
limits.  The examiner noted that ligament testing was 
approximate because of guarding with movement of the left 
knee.  

III.  Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that throughout the rating period on 
appeal, the Veteran's service-connected left knee arthritis 
has been assigned a 30 percent rating pursuant to Diagnostic 
Codes (DCs) 5010 and 5261.

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis is rated 
based on limitation of motion of the affected joint.

Pursuant to DC 5260, pertaining to limitation of leg flexion, 
a maximum 30 percent rating is warranted if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 
5261, pertaining to limitation of leg extension, a 30 percent 
rating applies where extension is limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A maximum 50 percent rating is warranted where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

A review of the competent medical evidenced of record shows 
that range of left knee motion findings do not support the 
assignment of a 40 percent rating for extension of the left 
knee.  Left knee range of motion was from 10 degrees 
(extension) to 100 degrees (flexion) in October 2005, from 15 
to 100 degrees in November 2005, from 0 to 130 degrees in 
December 2005, and from 0 to 100 degrees in April 2008.  
Although the VA examiner in 2008 indicated that he was not 
sure the Veteran could reach full extension, the competent 
evidence of record does not show that his left knee extension 
has been limited to 30 degrees, even considering pain and 
functional limitations, such that a 40 percent rating would 
be warranted under DC 5261.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

In the present case, the evidence of record reveals numerous 
complaints of left knee pain.  On VA examination in 2005, the 
Veteran reported increasing left knee pain, swelling, and 
incapacitating episodes.  His functional impairment included 
getting in and out of vehicles, inability to stand, walk, or 
sit for prolonged periods, and limitation of ability to climb 
stairs.  Left knee joint function, however, was not further 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination, after repetitive use.  The effect on the 
Veteran's daily activity was to decrease mobility and his 
ability for self care.  On VA examination in 2008, he 
reported pain, weakness, stiffness, swelling, lack of 
endurance, and fatigability.  Examination of the left knee 
showed tenderness and guarding of movement, but no weakness.  
The examiner indicated that left knee joint function was 
noted to be limited by pain and weakness after repetitive 
use, but was not limited by fatigue, lack on endurance, or 
incoordination after repetitive use.  

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
despite the complaints and the objective findings of left 
knee pain, the evidence fails to demonstrate a disability 
picture that more nearly approximates the next-higher 40 
percent rating.  While the Veteran's left knee pain is 
recognized, the objective evidence simply fails to 
demonstrate that such pain has resulted in additional 
functional limitation comparable to the next-higher 40 
percent rating under DC 5261.  As noted above, the Veteran's 
extension has been no worse than 15 degrees, even when 
considering pain on motion and flare-ups.  To the extent that 
he is functionally limited, and has diminished ability to 
perform some activities of daily living, this has already 
been accounted for in the 30 percent rating currently in 
effect throughout the rating period on appeal.  Thus, the 
Board concludes that the Veteran's service-connected left 
knee disability more nearly approximates the criteria for a 
30 percent rating (i.e., extension limited to 20 degrees).


The Board has also considered whether an increased rating for 
the left knee is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
DC 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not possible under DC 5262. 

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004, where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  However, in the 
present case, the medical findings do not establish loss of 
both left knee flexion and extension to a compensable degree.  
Thus, assignment of separate evaluations for limitation of 
flexion and extension of the left leg is not appropriate 
here.

Further regarding the question of entitlement to separate 
evaluations, the Board notes the legal opinion of the VA 
General Counsel, VAOPGCPREC 23-97, which provides that a 
claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under DCs 5003 and 
5257.  See also VAOPGCPREC 9-98.  In the present case, 
assignment of a separate evaluation under DC 5257 is not 
appropriate.  In this case, the Veteran is service-connected 
for arthritis affecting the left knee, and the claims file 
does not contain evidence of instability.  Indeed, while the 
Veteran stated at his 2008 VA examination that his left knee 
would lock up and give away, the objective testing performed 
at that time, and on several dates prior to the 2008 VA 
examination, showed no instability or subluxation.  Thus, the 
weight of the evidence is against a finding that the 
disability of the left knee manifests lateral subluxation or 
instability such as to enable a grant of a separate rating 
under Diagnostic Code 5257. 

The Board notes that on the most recent VA examination, the 
Veteran's range of motion test results for the left knee did 
not meet the criteria for a 30 percent rating under either DC 
5260 or 5261, however, since the 30 percent rating has been 
in effect for more than 20 years, the evaluation is 
protected, by law, against reduction.  38 C.F.R. § 3.951.

We have also considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  
However, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (the 
Veteran is 80 years of age, and has been retired for many 
years), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Hence, referral for consideration 
of an extraschedular evaluation under 38 C.F.R. § 3.321 is 
not warranted in this case.

In conclusion, the evidence does not support a rating in 
excess of 30 percent for the Veteran's left knee arthritis 
for any portion of the rating period on appeal, nor is there 
a basis for assignment of a separate rating for left knee 
instability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).


ORDER

A rating in excess of 30 percent for left knee arthritis is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


